 FELBRO INC373Felbro,IncandLocal 512, Warehouse and OfficeWorkers'Union,International Ladies'GarmentWorkers'Union,AFL-CIOandLocal 512,Warehouse and Office Workers' Union,Internetional Ladies'Garment Workers Union, AFL-CIO, and Southern California District Council,International Ladies' Garment Workers' Union,AFL-CIO Cases 21-CA-20854 and 21-CA-20988October 19 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERCRACRAFT iOn March 29 1985 the National Labor RelationsBoard issued a Decision and Order in thisproceeding 2 in which it inter alia adopted the administrative law judge s findings that the Respondent (Felbro) violated Section 8(a)(3) and (1) of theAct by laying off employees because of their unionactivities and violated Section 8(a)(5) and (1) of theAct by laying off employees without notifying theUnion and providing it an opportunity to bargainThe Board however modified the judge s recommended Order insofar as it provided the standardbackpay remedy by leaving to the compliancestage the issue of the employees entitlement tobackpay consistent with the requirements of theSupreme Court s then recent opinion inSure TanInc v NLRB 3In so doing the Board noted that itappeared that a number of the employees affectedby the backpay order were undocumented aliensand that the Supreme Court held inSure Tanabove that in computing backpay the employeesmust be deemed unavailable for work (and the accrual of backpay therefor tolled) during any periodwhen they were not lawfully entitled to be presentand employed in the United States 4Thereafter Felbro and the Union petitioned theUnited States Court of Appeals for the Ninth Circuit for review of the Boards Order and theBoard cross petitioned for enforcement of itsOrder On July 22 1986 the court issued an opinion upholding the Board s findings that Felbro violated the Act and enforcing the liability portionof the Boards Order 5 A majority of the courtiOurdelegation is to a panel of Chairman Stephens and Members Johansen and CracraftNeitherMember Johansen nor Member Higginsmay participate in this case on the merits Accordingly Member Johansen did not participate in the decision on the merits of the issue onremand2 274 NLRB 12682 467 U S 883 (1984)Id at 903LadiesGarmentWorkers Local 512 v NLRB795 F 2d 705 709(1986)foundhowever that the Board had misappliedSure Tannoting that [i]nSure Tanthe SupremeCourt did not address the issue whether undocumented workersremainingatwork in the UnitedStates throughout the backpay period are entitledtobackpay awards and thatSure Tanbarredfrom backpay only those undocumented workerswho were unavailable for work in the backpayperiod because they were outside the United Stateswithout entry papers 6 The court also noted thatin contrast the Felbro discriminatees were all intheUnited States presently working for FelbroThe court majority thus concluded that theNLRB s decision to condition Felbro s payment ofbackpay upon proof of each discriminated worker slegal status in the United States is inconsistent withboth the NLRA and the immigration laws 7 Accordingly the court granted the Union s petitionfor review of the remedial section of the Board sOrder and remanded that section of the Order totheBoard for modification consistent with thecourt s opinion 8The court entered its judgment on March 81988On March 25 1988 the Board notified theparties that it had accepted the court s remand andinvited them to file statements of positionNoparty filed a statement of positionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panel 9Having considered our prior decision and therecord in light of the courts opinion which weaccept as the law of the case we shall modify ourremedy and Order in this case consistent with thecourt s opinionAccordinglywe delete from ourremedy the provision that leaves to the compliancestage the issue of the employees entitlement tobackpay consistent with the requirements of theSupreme Court s opinion inSure Tanand we shallprovide the standard make whole remedy for thelayoff violations foundAMENDED REMEDYHaving found that the Respondent has violatedthe Act by laying off employees Raul Alonzo EscobarManuel Santizo Jesus VMaciasJoseAlfaro Castro a/k/a Leonardo Nevarro and Michael Robinson and Felipe Castaneda Arizmendibecause of union activities and laying off employ9 Id at 722' Id at 7098 On August4 and18 1986 Felbroand the Board respectively filedpetitionsfor rehearing of the courts opinionThe courtdenied Felbro spetition on September4 1986and denied the Board s petition on October 3 19869 See fn I291NLRB No 62 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeesArmando A CastanedaIsraelRamirez andSantizo without giving the Union notice and an opportunity to bargainwe shall in addition to theorder enforced by the court of appeals order theRespondent to make these employees whole forany loss ofearningsand other benefits they suffered as a result of their unlawful layoffs 10 Backpay shall be computed on a quarterly basis less anynet interim earnings asprescribed inF W WoolworthCo90 NLRB 289 (1950) plus interest ascomputed inNew Horizons for the Retardedi iWealso shall order the Respondent to remove from itsfiles any references to the unlawful layoffs and tonotify in writing the employees who were unlawfully laid off that this has been done and that thelayoffswill not be used against them in any wayORDERThe National Labor Relations Board orders thattheRespondentFelbro Inc, Los Angeles andSouth Gate California its officersagents successors and assignsshall take the following affirmative action necessary to effectuate the policies ofthe Act(a)Make whole Raul Alonzo Escobar ManuelSantizo Jesus V Macias Jose Alfaro Castro a/k/aLeonardoNevarro and Michael Robinson andFelipe Castaneda Arizmendi for any loss of earnings they may have suffered as a result of the discrimination against them in the manner set forth inthe amended remedy section of this Decision andOrder(b)Make whole Armando A Castaneda andIsraelRamirezfor any loss of earnings they mayhave suffered as a result of their unilateral layoffon August 22 or 24 1981 in the manner set forthin the amended remedy section of this Decisionand Order(c)Preserve and on request make available tothe Board or its agents for examination and copying all payroll records social security paymentrecords timecards personnel records and reportsThe court s judgment exceptfor providingaffirmativerelief for theunlawfullayoffs orderedthe customary remedies for the findings of violations thatthe court enforced Thus andbecause we understand thecourt s remand to encompass only the affirmative relief forthe employeeswho were unlawfullylaid off it is unnecessaryfor us toreiterate thoseother remedies hereAs Felbro hadreinstatedall the unlawfully laid off employees prior tothe hearing in this casethey werenot ordered reinstated by the administrative law judge orby our priororder in this case Consequently wehave no occasion to considerhere what effectif any the subsequentlyenacted Immigration Reformand Control Act of 1986 Pub L 99-603100 Stat3359(1986)mighthave on sucha reinstatement order11 283 NLRB 1173 (1987)Interest on and afterJanuary 11987 shallbe computedat the shortterm Federal rate for the underpayment oftaxes as setout in the1986 amendmentto 26 U S C § 6621Interest onamounts accruedprior toJanuary11987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall be computedin accordance withFlorida Steel Corp231 NLRB 651 (1977)and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Remove from its files any reference to theunlawful layoffs and notify the employees in writing that this has been done and that the layoffs willnot be usedagainst themin any way(e) Post at its Los Angeles and South Gate Califorma facilitiescopiesof the attached noticemarkedAppendix 12 Copies of the notice onforms provided by the Regional Director forRegion 21 after being signed by the Respondent sauthorized representative shall be posted by theRespondent immediately upon receipt and maintamed for 60 consecutive days in conspicuousplaces including all places where notices to employees are customarily postedReasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered defaced or covered by anyother material(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply2 If this Order is enforced by a judgmentof a UnitedStates court ofappeals thewords in the noticereadingPosted by Order of the NationalLaborRelations Boardshall readPosted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL make whole Raul Alonzo EscobarManuel Santizo Jesus VMacias Jose AlfaroCastro a/k/a Leonardo Nevarro and Michael Robinson andFelipe Castaneda Arizmendi for any lossof earnings they sufferedas a resultof our discnmination against them and we will make whole Armando A Castanedaand IsraelRamirez for any FELBRO INCloss of earningsthey sufferedas a resultof our umlateral layoff of them on August 22 or 24 1981plus interestWE WILL remove from our files any referencesto the layoffs of Raul Alonzo Escobar on July 271981Armando A CastanedaIsraelRamirez andManuel Santizo onAugust 22 or 24 1981 Jesus VMacias for the extra day that he was laid off between August and November 1981 and the layoffs375of Felipe Castaneda ArizmendiManuel Santizoand Jose Alfaro Castro a/k/a Leonardo Nevarroand Michael Robinson about November 20 1981WE WILL notify each of them in writing that wehave removed from our files any reference to hisunlawful layoff and that the layoff will not be usedagainst him in any wayFELBRO INC